Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 8, 10, 12, 14 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent Pub. 2019/0289650 to Yoo in view of U.S. Patent Pub. 2007/0161373 to Klatt and U.S. Patent 10,694,458 to Takeda. 

Regarding claims 1 and 14, Yoo teaches a method for information processing, the method being applied to a terminal device, the method comprising:

receiving first indication information for a core network from a network device, wherein the first indication information is used to assist the terminal device to select a target core network type and/or a target core network; the network device is capable of connecting to at least one core network or to at least one core network type; (see Figs. 1-6 and 10-12 and sections [0022], [0027], [0032], [0067] to [0073] and step 1107 described in [0300] to [0303], which teach a terminal (UE) receiving broadcasted information from a base station (eNB “network device”) which includes “the first indication” information about a number of different types of core networks; and


selecting a target core network type and/or a target core network based on the first indication information for the core network (see sections [0073] to [0075] and step 1111 in section [0305], which teach the UE responding with a selected type of core network).

Regarding the “transceiver” and “processor” of claim 14, see these two elements (1301 and 1303) in Fig. 13 of Yoo as described in sections [0331] to [0349]. 

Regarding claim 8, which recites “a network device (eNB in Yoo) capable of connecting to at least one core network, or capable of connecting to at least one type of core network, the network device comprising: 

a transceiver configured to transmit first instruction information for a core network to a terminal device (see section [0027] and the eNB base station transceiver 1401 in Fig. 14 of Yoo); 

wherein the first indication information is used to assist the terminal device to select a target core network type and/or a target core network (see Figs. 1 and 11 where the eNB transmits core network information in step 1107, and see the rejection of claim 1 above).

Regarding the feature of claims 1, 8 and 14 which recite “wherein the first indication information comprises at least one core network type and a parameter corresponding to each core network type”, see sections [0022], [0027], [0075] and [0301] to [0305] and [0323] to [0326] of Yoo, which teach that the eNB receives the “selected core information” from the UE which is the recited “core network type information” and then the eNB selects either the 4G type of core or the 5G type of core, (based on the received “selected core information” from the UE) of Yoo, which teach identifying a 4G type of core network (EPC), as recited.

Regarding the feature of a “parameter corresponding to each core network type”, Klatt is added. 

In an analogous art, Klatt teaches a mobile device which may access any number of different core networks.  As shown in Figs. 4 and as described in section [0048], Klatt teaches “Additional BIB1s (e.g., SIB1.1, SIB1.2, etc., or SIB1bis, SIB1ter) must then be set up on the BCCH, by which a dedicated set of (potentially different) core network parameters for each of the supported core networks 10 or 11 can be provided to the potential subscriber terminals 13 via a common radio access network 12, as shown in FIG. 4e and FIG. 4f.”  

Therefore, as Yoo teaches providing core network type information to the UE and as Klatt explicitly teaches that each core network parameters are also transmitted to the UE, it would have been obvious to one of ordinary skill to modify Yoo with the core network parameters of Klatt in order to assist the UE in core network selection, as is desired based on the application running on the UE.  
Regarding the features which recite:
“and the parameter corresponding to each core network type comprises a parameter associated with a feature corresponding to each core network type, and the feature comprises at least one of: a data transmission mechanism, or a power saving mechanism, and 
transmitting core network selection information to the network device responsive to initiating a service request, 
wherein the core network selection information comprises the target core network type selected by the terminal device and/or identification information of the target core network selected by the terminal device”, as described above, section [0048] of Klatt teaches that each different type of core network has a different parameter set. This section also recites that “This information may include, for example, information required for communication with the core network which may be different depending on the type of the core network.”  Therefore, this information/parameter of “information required for communication with the core network” included in the SIB may be interpreted to be the recited “data transmission mechanism”.    
Regarding the features “the at least one core network type comprises a 5G core network” and the amendment which now recites that “the parameter indicates a first feature corresponding to each core network” and “selecting the target core network type and/or the target core network based on the first feature corresponding to each core network type and preset second features or second features supported by the terminal device; wherein the first feature and the second feature both comprises at least one of: a data transmission mechanism, or a power saving mechanism”, Takeda is added. 
In an analogous art, Takeda teaches a wireless system which broadcasts information to the UE which indicates the types of core networks and the type of NAS protocols used by each type of core network.  See for example, column 3, lines 48-53, which teach the UE supporting different types of NAS protocols which include 5G, and see column 4, lines 52-65, which teach transmitting from the UE an indication of 5G NAS protocol and column 7, lines 33-64, which teach the UE receiving broadcasted information of the type of core protocol and indicating 5G NAS protocol which selects the 5G core.  See also claims 1, 3 and 5 of Takeda. Therefore, regarding the claim language, the “data transmission mechanism” is the 5G NAS protocol.   

Therefore, as Yoo and Kadiri teach broadcasting network information, and as Takeda explicitly teaches selecting a 5G core by using 5G NAS protocol (“the data transmission mechanisms” used by both the device and the core, as recited), it would have been obvious to modify Yoo with the 5G core type information parameters and selection of Takeda, as Takeda teaches the reasons for selecting between core types based on the features and/or parameters supported by the UE, as is desired.

Regarding claims 3, 10 and 16, which recite “wherein the receiving first indication information for a core network from a network device comprises: receiving, via broadcast signaling or dedicated signaling, the first indication information for the core network from the network device”, see sections [0023], [0069], [0301] to [0303] of Yoo, which teach receiving the core network information in broadcasted (MIB) signaling, and see section [0048] of Klatt which teaches broadcasted SIB, as recited.
Regarding claims 4, 11 and 17, which recite “wherein the selecting a target core network type and/or a target core network based on the first indication information for the core network comprises one of: responsive to registering with a core network, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network; responsive to transmitting a service request to a core network of at least one core network type, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network; or responsive to transmitting a service request to at least one core network, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network” (see Figs. 4, 6 and 8 and section [0106] of Yoo, which teach the UE registering with the selected core network and see sections [0069] to [0075] for the network type selection, and see section [0300] in Fig. 11, which includes the service request). 
Regarding claims 12 and 18, which recite “wherein the network device further comprises: a processor configured to determine a target core network selected by the terminal device according to the identification information of the target core network selected by the terminal device, the transceiver configured to send a service request to the target core network selected by the terminal device; or the transceiver is configured to transmit a service request to a core network corresponding to a target core network type selected by the terminal device”, see the “transceiver” and “processor” (1301 and 1303) in Fig. 13 of Yoo, as in sections [0331] to [0349], and see the rejection of claim 4 above and sections [0069] to [0075] for the network type selection, and see section [0300] in Fig. 11, which includes the service request.
Response to Arguments
Applicant's arguments filed 9-27-22 have been fully considered but they are not persuasive and/or are now moot in view of the new ground of rejection (Takada reference). 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646